Title: To Thomas Jefferson from Louis Guillaume Otto, 25 September 1787
From: Otto, Louis Guillaume
To: Jefferson, Thomas



Monsieur
A Newyork le 25. 7bre. 1787

Je profite du depart d’un Batiment Marchand pour vous addresser plusieurs exemplaires de la nouvelle Constitution proposée par l’Assemblée federale de Philadelphia. On espere assés généralement que les peuples ratifieront ce nouveau plan de Gouvernement; du moins les patriotes et les amis de l’Amerique le desirent avec ardeur.
Je suis avec respect Monsieur, de Votre Excellence le très humble et très obeissant serviteur

Otto

